Citation Nr: 1738944	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for warts on the legs, to include as secondary to exposure to herbicides.

2. Entitlement to service connection for a skin condition of the arms and legs, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied both issues listed on the title page.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file can be found in VBMS and/or the Legacy Content Manager (LCM) databases.

In March 2015, the Board remanded five issues to the agency of original jurisdiction (AOJ).  In January 2016, the AOJ granted service connection for the Veteran's heart disability claim.  The claims for entitlement to service connection for hypothyroidism and cataracts remain with the AOJ, because the Veteran has not received the live videoconference hearing that he requested in his June 2015 VA Form 9.  Thus, there are only two issues currently before the Board, and they are listed on the title page.

In the March 2015 remand, the Board requested the AOJ obtain an appropriate VA examination for the Veteran's claimed skin disabilities, to include the warts on his legs.  In the remand, the Board also directed the examiner to review the claims file, noting that it was reviewed in the resultant medical report.  The AOJ failed to secure completion of these portions of the remand directives before readjudicating the claim and returning it to the Board for further consideration.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2010 Statement in Support of Claim, the Veteran claimed that he was stationed at a military facility, Fort Chaffee, Arkansas, where "Agent Orange" was sprayed.  During his January 2015 hearing testimony before the undersigned VLJ, the Veteran stated that he believed that his skin condition(s) could be due to "Agent Orange" exposure.  The Board observes that the Veteran's exposure to herbicides at Fort Chaffee has been conceded by the AOJ.  

The March 2015 Board remand directives were designed to provide a medically competent diagnosis and etiology for any currently manifested skin disability.  See  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  VA's "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In order for the medical examination to be considered legally adequate, the medical examiner's conclusion must be supported by the findings, sufficiently detailed, and consider the Veteran's records of prior medical treatment.  38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The May 2015 VA examination is inadequate.  After reviewing the Veteran's service treatment records (STRs), the VA provider supported his opinion with, "(t)here are no medical records that reveal . . . skin issues while on active duty."  However, the examiner did not provide an opinion as to whether any currently diagnosed warts or skin condition of the arms and legs is secondary to the Veteran's in-service herbicide exposure.  Accordingly, the May 2015 VA examination is not adequate for the Board to render a decision on the Veteran's skin-related claims.  See Green, 1 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his leg warts.  The VA examination must also address the etiology of any currently endured skin condition, to include Seborrheic Dermatitis.    

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disorder, to include Seborrheic Dermatitis or warts on the legs, is etiologically related to the Veteran's in-service herbicide exposure.  

Additionally, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disorder, to include Seborrheic Dermatitis or warts on the legs, is either due to, or aggravated by, one of the Veteran's service-connected disabilities.

The examiner is asked to provide a rationale for the opinions rendered.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




